J-S33032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ANDREW D. PESHEK                         :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 IVONA D. PERCEC                          :   No. 1088 EDA 2021

                Appeal from the Order Entered May 12, 2021
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                           at No(s): 0C1601311


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                     FILED DECEMBER 8, 2021

      Andrew Peshek (“Father”) appeals from the May 12, 2021 order granting

Ivona Percec (“Mother”) primary physical custody of minor daughter

(“Daughter”) during the school year. Father challenges the jurisdiction of the

trial court. We affirm.

      This Court formerly set forth the background and procedural history of

the original custody matter between Father and Mother as follows:

      The parties are a formerly married couple who are both medical
      doctors. They are the parents of two children, [ (“Son”)], born
      November ... 2005, and [Daughter], born December ... 2007. A
      final order entered on February 1, 2018, awarded shared legal
      custody, primary physical custody of both children to []Mother
      during the school year, partial physical custody to Father during
      the school year, and during the summer 50/50 shared physical
      custody, taking into account the children's camp schedules and
      summer activities.

      Two months later the parties were again in litigation. Father filed
      an emergency petition on April 6, 2018, a petition to modify on
      April 12, 2018, a petition for contempt and a petition for expedited
J-S33032-21


     relief on April 30, 2018. Mother filed a petition to modify and a
     petition for emergency relief on June 7, 2018. A temporary order
     was entered on June 15, 2018, delineating a schedule for the
     summer of 2018 and reverting to the physical custody schedule
     set forth in the order of February 1, 2018 as of September 4,
     2018.

            On December 20, 2018, the court entered a temporary
     order modifying the February 1, 2018 order, awarding shared
     physical custody and continuing the case for a semi-protracted
     hearing. Several intervening petitions were filed by each party. An
     order was entered on April 12, 2019, addressing the summer 2019
     schedule, and an order was entered on May 30, 2019, for the
     children to receive treatment with an identified therapist. Father
     filed a petition for contempt on November 12, 2019. Ultimately,
     the matter was scheduled for a protracted hearing on October 19,
     2020.

           Father filed a petition for contempt on August 24, 2020, and
     a petition for an emergency hearing on September 14, 2020. By
     order dated September 22, 2020, counsel for the parties agreed
     that the emergency petition would be consolidated with the
     pending petitions scheduled for hearing on October 19, 2020.
     Additionally, Father filed a petition for special relief seeking the
     appointment of a parenting coordinator on October 8, 2020.

           The court conducted a virtual trial on October 19, 2020, and
     November 12, 2020, in accordance with judicial protocols
     established as a result of the COVID-19 pandemic. On November
     12, 2020, Father withdrew the petition for contempt filed on April
     30, 2018, and the court held under advisement Father's petition
     to modify filed on April 12, 2018, and his petition for special relief
     seeking the appointment of a parenting coordinator filed on
     October 8, 2020. These petitions subsumed all of the issues
     contained in the other then-outstanding petitions.

Peshek v. Percec, 134 EDA 2021 at 1-3 (Pa.Super. filed August 13, 2021)

(unpublished memorandum) citing Trial Court Opinion, 1/21/2021, at 1-3

(footnote omitted).

     On December 3, 2020, the trial court issued an order providing Mother

and Father shared legal custody of both children. It gave Mother primary

                                     -2-
J-S33032-21



physical custody of Son during the school year, with Father exercising partial

physical custody to be exercised on alternating weekends and alternating

weeks during the summer. The court ordered the parties to share equal

physical custody of Daughter with an alternating week schedule to be

exercised year round. Father filed a timely direct appeal in which he asked

this Court to consider the following issues:

      1. Did the Trial Court err and/or abuse its discretion in failing to
      consider evidence of Mother's campaign to alienate the children
      from Father when granting her primary physical custody of [Son]
      throughout the school year?

      2. Did the Trial Court err and/or abuse its discretion by failing to
      consider the context in which [Son’s] in camera interview was
      given when weighing such evidence for a custody determination?

      3. Did the Trial Court err and/or abuse its discretion by failing to
      grant [Father’s] petition for special relief to appoint a parenting
      coordinator, given the chronic high conflict nature of the case?

       4. Did the Trial Court err and/or abuse its discretion by failing to
      sanction Mother for her numerous violations of the previous
      Custody Order?

Id. at 3.

      This Court concluded that Father’s issues warranted no relief and on

August 13, 2021, affirmed the trial court’s custody order. See id. In the

interim, on January 28, 2021, Mother filed a petition to modify custody seeking

primary physical custody of Daughter. Father filed preliminary objections

averring that the trial court did not have jurisdiction to consider Mother’s

petition to modify the December 2020 custody order because his appeal of

that order remained pending before this Court.


                                      -3-
J-S33032-21



      Following a hearing, the trial court concluded that it had jurisdiction to

entertain Mother’s petition. It pointed out that Mother’s modification petition

concerned Daughter only, and the pending appeal, insofar as it related to

custody, dealt with Son. The court thus found that the subject matter of

Father’s appeal to this Court did not overlap and thus denied Father’s

preliminary objections. Father did not present any further evidence to oppose

Mother’s petition to modify Daughter’s primary physical custody. Hence, the

trial court granted Mother’s modification petition via an order entered on May

12, 2021. Father filed the instant timely appeal and both the trial court and

Father complied with Pa.R.A.P. 1925.

      Father raises the following issues:

      1. Whether the trial court erred and/or abused its discretion by
      not properly considering that pursuant to Pa.R.A.P. 341, when a
      trial court enters a final order that disposes of all claims and all
      parties-whether upon post-trial motions, preliminary objections,
      judgments on the pleadings or summary judgment-a trial court
      had been divested of jurisdiction to resolve any matters on that
      docket except (a) ministerial corrections or (b) matters necessary
      to give effect to the already-entered orders, e.g. contempt.

      2. Whether the trial court erred and/or abused its discretion as
      this Honorable Court does not have jurisdiction pursuant to
      Pa.R.C.P. 1028(a)(1), and as such, [Mother’s] Petition to Modify
      Custody should have been dismissed.

Father’s Br. at 5.

      In both of his issues, Father argues that the trial court did not have

jurisdiction to consider Mother’s petition to modify custody due to his then-

pending appeal of the trial court’s prior December 2020 custody order. We will



                                     -4-
J-S33032-21



address both of Father’s issues in tandem. Father contends that the trial

court’s December 2020 order constituted a final order pursuant to Pa.R.A.P.

341(b)(1) (a final order “disposes of all claims and of all parties”). Thus, he

maintains that his pending appeal of that order to this Court divested the trial

court of jurisdiction to rule on Mother’s petition to modify custody under

Pa.R.A.P. 1701. As such, Father avers that the trial court erred by failing to

grant     his    preliminary     objection,    filed    pursuant     to   Pa.R.C.P.

1028(a)(1)(“preliminary objections may be filed by any party…[for] lack of

jurisdiction”), challenging the court’s jurisdiction.

        “Jurisdiction is purely a question of law; the appellate standard of review

is de novo and the scope of review plenary.” Barak v. Karolizki, 196 A.3d

208, 215 (Pa.Super. 2018) (citation omitted). See Gilbert v. Synagro Cent.,

LLC, 131 A.3d 1, 10 (Pa. 2015); Harrell v. Pecynski, 11 A.3d 1000, 1003

(Pa.Super. 2011); In re Wilson, 879 A.2d 199, 214 (Pa.Super. 2005) (en

banc) (citations omitted).

        After a litigant files an appeal to this Court, a trial court generally loses

jurisdiction to proceed further in the case. Pa.R.A.P. 1701(a); see also In re

J.A., 107 A.3d 799, 809 (Pa.Super. 2015). Rule 1701(c), however, provides

that “[w]here only a particular item, claim or assessment adjudged in the

matter is involved in the appeal,” the trial court may not proceed further “with

only such item, claim or assessment,” unless the trial court or this Court orders

otherwise. Pa.R.A.P. 1701(c); see also In re J.A., 107 A.3d at 809.




                                        -5-
J-S33032-21



      In this case, neither the parties nor the trial court dispute that the

December 2021 custody order constituted a final order pursuant to Rule 341.

Therefore, Father’s appeal generally would have precluded the trial court’s

consideration of Mother’s petition to modify custody under Pa.R.A.P. 1701(a).

However, the trial court properly cited Pa.R.A.P. 1701(c) for the proposition

that proceedings should only be stayed pending appeal when the same claims

are at issue in both the appellate and trial court proceedings. See In re J.A.,

107 A.3d at 809. Here, Father’s appeal of the December 2021 custody order

concerned issues regarding Mother’s primary custody of Son, Mother’s conduct

during the litigation, and the trial court’s decision to decline to appoint a

parenting coordinator. In contrast, Mother’s petition solely concerned physical

custody of Daughter. Hence, the court concluded that Father’s issues on

appeal to this Court were not relevant or at issue regarding Mother’s petition

to modify custody of Daughter. We agree.

      The trial court thus did not error by determining that Rule 1701 did not

preclude the court’s review of Mother’s modification petition, as that petition

did not pertain to the same “item, claim or assessment” as at issue in Father’s

appeal of the December 2021 custody order. See Pa.R.A.P. 1701(c).

Therefore, the trial court properly rejected Father’s jurisdictional claim.

Accordingly, we affirm the trial court’s order granting Mother’s petition to

modify custody.

      Order affirmed.




                                     -6-
J-S33032-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/08/2021




                          -7-